Title: From John Adams to Boston Patriot, 25 August 1810
From: Adams, John
To: Boston Patriot


				
					
					Quincy, August 25, 1810.
				
				Soon after the petition of Leyden, I transmitted to Congress the following address of thanks with a further petition.To the noble, great and venerable Lords, the great Counsel of the city of Leyden:The undersigned manufacturers, merchants and other traders interested in the manufactures and fabrics of this city, give respectfully to understand—That a number of the undersigned having taken, on the 18th of March, the liberty to present to your noble and grand Lordships, a respectful request to obtain the conclusion of connections of commerce with United America, the petitioners judge, that they ought to hold it for a duty as a agreeable as indispensible, to testify their sincere gratitude not only for the gracious manner in which your noble and great Lordships have been pleased to accept that request, but also for the patriotic resolution that your noble and great Lordships have taken upon its object: a resolution in virtue of which the city of Leyden (as the petitioners have the best reason to suppose) hath been one of the first cities of this province, from whose unanimous co-operation has originated the resolution of their noble and grand Mightinesses of the date of the 28th of March last, “to direct things on the part of their noble and grand Mightinesses in the Assembly of the States General, and to make there the strongest instances to the end that Mr. Adams may be admitted, and acknowledged as minister of the United States of America.”That the petitioners regard with all honest hearted citizens, the present epocha, as one of the most glorious in the annals of our dear country; seeing that there has been manifested, in a most signal manner, on one hand, a confidence the most cordial, of the good citizens towards the regents, and on the other, a paternal attention and defference of the regents to the respectful but well founded prayers of their faithful citizens; and in general, the most exemplary unanimity, throughout the whole nation, to the confusion of those, who, having endeavored to sow the seeds of discord, would have rejoiced if they could say with truth, that a dissention so fatal had rooted itself, to the ruin of the country and the people.That the petitioners, feeling themselves penetrated, with the most pleasing emotions, by an harmony so universal, cannot pass over in silence the reflection, that your noble and great lordships, taking a resolution the most favourable, upon the said request, have discovered thereby, that they would not abandon the footsteps of their ancestors, who found in the united sentiments of magistrates and citizens, the resources necessary to resist a powerful oppressor who even would not have undertaken that difficult, but glorious task, if they had not been supported by the voice of the most respectable part of the nation.That encouraged by this reflection, the petitioners assure themselves that your noble and great Lordships will honor with the same approbation, the step which they take to day, to recommend to your noble and great Lordships, in a manner the most respectful but at the same time the most pressing, the prompt and efficacious execution of the aforesaid resolution of their noble and grand Mightinesses of the 28th of March last, with every thing which depends thereon; a proceeding which does not spring from a desire on the part of the petitioners, to raise themselves above the sphere of their duties and vocations, or to interfere indiscreetly, in the affairs of government, but only from a conviction, that it cannot but be agreeable to well intentioned Regents, (such as your noble and great Lordships have shewn yourselves by deeds to your good citizens) to see themselves applauded in their salutary efforts and patriotic designs, and supported against the perverse views and secret machinations of the illdisposed, who, however small their number, are always found in a nation.That although the petitioners may be convinced, that their noble and grand mightinesses, having taken a resolution so agreeable to all true patriots will not neglect to employ means to carry it to an efficacious conclusion among the other confederates, and to procure to the good citizens the real enjoyment of the commerce with United America, they cannot, nevertheless, dissemble, that lately some new reasons have arisen, which make them conceive some fears respecting the prompt consummation of this desirable affair. [N.B. This alludes to the embarrassments in the regency of Amsterdam, occasioned by the intrigues of the ambitious burgomaster Rendorp.]That the probability of an offer of peace, on the part of Great Britain to United America, whereof the petitioners made mention in their former request, having at present become a full certainty by the Revolution arrived since, in the British ministry; they have not learned, without uneasiness, the attempt made at the same time by the new ministers of the court of London, to involve this state in a negotiation for a separate peace: the immediate consequence of which would be, (as the petitioners fear) a cessation of all connections with the American republic, whilst that in the mean time, our republic, deprived on the one hand of the advantages which it reasonably promises itself from these connections, might on the other hand be detained by negotiations spun out to a great length, and not effect till late, perhaps after the other belligerent powers, a seperate peace with England.That in effect the difficulties which oppose themselves to a like partial pacification, are too multiplied for any to promise themselves to see them suddenly removed; such as the restitution of the possessions taken from the state and retaken from the English by France, a restitution that has become thereby impracticable; the indemnification of the immense losses that the unexpected and perfidious attack of England hath caused to the Dutch nation in general, to the petitioners in particular; the assurance of a free navigation for the future, upon the principles of the armed neutrality, and conformably to the law of nations; the dissolution of the bonds which, without being productive of any utility to the two nations, have been a source of contestations always springing up, and which in every war between Great Britain and any other power, have threatened to involve our republic in it, or have, in effect done it; the annihilation if possible, of the act of navigation, an act which carries too evident marks of the supremacy affected by England over all other maritime people, not to attract attention at the approaching negociation of peace; finally, the necessity of breaking the yoke that Great Britain would impose on our flag, to make hers respected in the Northern Ocean, as the seat of her maritime Empire; and other objects of this nature, which as the petulent proceedings of the court of London have given rise to them, will certainly furnish matter for claims and negociations.That, as by these considerations, a speedy consummation of a separate peace with England is out of all probability especially when one compares with them the dubious and limited manner, in which it is offered: on the other hand a general peace appears not to be so far distant, as that to obtain a more prompt reconciliation with England, the republic hath occasion to abandon its interests relative to North America, seeing that the British government hath resolved, upon the request of the national assembly, even to discontinue offensive hostilities, against the new republic. And that even under the present administration of the new ministers, it appears ready to acknowledge positively its independence; an acknowledgment, which, in removing the principal stumbling block of a negotiation of a general peace, will pave the way to a prompt explication of all the difficulties between the belligerent powers.That the petitioners should exceed much, the bounds of their plan, if they entered into a more ample detail of the reasons which might be alledged upon this subject, and which certainly will not escape the political penetration of your noble and grand lordships; among others the engagements recently entered into with the court of France, and which will not be violated by our republic, which acknowledges the sanctity of its engagements, and respects them; but which will serve much rather to convince the empress of Russia of the impossibility of entering, in the present juncture of affairs, into such a negotiation as the court of London proposes, when even it will not be permitted to presume, but that sovereign will feel herself, the change of circumstances, which have happened with regard to America since the offer of her mediation, by the revolution in the British ministry, and that she ought ever to regard a separate peace between our state and England, as the most proper mean to retard the general tranquility that she hath endeavoured to procure to all the commercial nations now in war.That from these motives the petitioners respectfully hope that the aforesaid offer of England will occasion no obstacle which may prevent, that the resolution of their noble and grand mightinesses, to acknowledge the independence of North America, and to conclude with that power a treaty of commerce, may not have a prompt execution; nor that even one of the other confederates, will suffer itself to be diverted thereby from the design of opening, unanimously with this province and the others which have declared themselves, conformably with Holland, negotiations with the United States, and of terminating them as soon as possible.That the favourable resolutions, already taken for this effect, in Zealand, Utrecht, Overyssell, and at present (as the petitioners learn) in the province of Gronningen, after the examples of Holland and Friesland confirm them in that hope, and seem to render entirely superfluous, a request, that in every other case, the petitioners would have found themselves obliged to make with the commercial citizens of the other cities, to the end, that by the resistance of one province not immediately interested in commerce and navigation, they might not be deprived of the advantages and of the protection, that the sovereign assembly of their proper province had been disposed to procure them, without that; but that, to the end to provide for it, their noble and grand mightinesses, and the states of the other provinces in this respect unanimous with them, should make use of the power, which belongs to each free state of our federative republic, at least in regard to treaties of commerce, of which there exists an example in 1649, not only in a treaty of exemption of the toll of the sound, but also, in a defensive treaty concluded with the crown of Denmark by the three provinces of Guilderland, Holland and Friesland.But as every apprehension of a similar dissention, among the members of the confederation, appears at present absolutely unreasonable, the petitioners will confine themselves rather to another request, to wit, that after the formation of connections of commerce with North America, the effectual enjoyment of it may be assured to the commercial citizens of this country, by a sufficient protection of their navigation, without which the conclusion even of such a treaty of commerce would be absolutely illusory.—That for a long time, especially the last year the petitioners have tasted the bitter fruits of the defenceless state in which the Dutch flag has been incessantly found; as they have already said conformably to the truth, in their first request, that by the total stagnation of the navigation, and of expeditions, they have felt in the most painful manner, the effects of the hostile and unexpected attack of Great Britain, and that they feel them still every day. That in the mean time this stagnation of commere, absolutely abandoned to the rapacity of an enemy greedy of pillage and destitute of all protection whatever, hath appeared to the petitioners as well as to all the other commercial inhabitants, yes, even to all true citizens, so much the more hard and afflicting, as they not only have constantly contributed with a good heart, to all the public imposts, but that at the time, even when the commerce was absolutely abandoned to itself and deprived of all safeguard, it supported a double charge to obtain that protection which it hath never enjoyed: seeing that the hope of such a protection (the republic being not entirely without maritime force) hath appeared indeed, more than once, but has always vanished in the most unexpected manner, by accidents and impediments, which, if they have given rise, perhaps wrongfully, to discontent and distrust, among the good citizens, will not nevertheless be read and meditated by posterity without surprise.That without intention to legitimate in any manner the suspicions arising from this failure of protection, the petitioners believe themselves, nevertheless, with all proper respect warranted, in addressing their complaint on this head to the bosoms of your noble and great Lordships, and (seeing that the commerce with North America cannot subsist without navigation, no more than navigation without a safeguard) in reckoning upon the active direction, the useful employment and prompt augmentation of our naval forces, in proportion to the means which shall be the most proper, effectually to secure to the commerce of this republic, the fruits of its connections with United North America.For which reasons, the petitioners returning their solemn thanks to your noble and great Lordships, for the favorable resolution taken upon their request, the 18th of March last, address themselves anew to you on this occasion, with the respectful prayer, that it may graciously please your noble and great Lordships, to be willing to effectuate by your powerful influence, whether in the illustrious assembly of their noble and grand Mightinesses, whether among the other confederates or elsewhere, there, and in such manner as your noble and great Lordships shall judge most proper, that the resolution of their noble and grand Mightinesses of the date of the 28th of March last, for the admission of Mr. Adams in quality of Minister Plenipotentiary of the United States of America, be promptly executed; and that the petitioners with the other commercial citizens, obtain the effectual enjoyment of a treaty of commerce with the said republic, as well by the activity of the marine of the state and the protection of commerce and navigation, as by all other measures, that your noble and great Lordships with the other members of the sovereign government of the republic, shall judge to tend to the public good, and to serve to the prosperity of the dear country, as well as to the maintenance of its precious liberties. So doing, &c.N.B. This petition was not presented probably till some day in the beginning of April. But as many of these papers were published without dates, and not in any order of their true dates it is difficult to ascertain them precisely.Amsterdam. March 15th, 1782—wrote to Mr. Dana: “Your favor of the 10th, 21st of February, arrived last night, and I thank you for the copy enclosed. I think that if the court of St. James is capable of taking a hint, she may see herself advised to acknowledge the sovereignty of the United States, and admit their ministers to the congress.

There seems to be a change of system in England; but the change is too late. The kingdom is undone, past redemption. Minorca, St Kitts, Demerara, Essequibo, &c. gone; fleets combining to stop the channel; and what is worse than all, deficits of taxes to pay interest, appearing to the amount of half a million sterling in three years; and stocks at fifty-four or fifty-three. French and Dutch united too in the East Indies against them. The French have nothing to do but take prisoners. The garrisons of New-York and Charlestown. The volunteers in Ireland again in motion.The Dutch are now occupied in very serious thoughts of acknowledging American Independence. Friesland has already done it. This is the second sovereign state in Europe that has done it; but a certain foreign faction are exhausting all their wiles to prevent it. But, would you believe it? All their hopes are in Amsterdam. What can be the meaning of these people? How do they expect to get their Islands? How do they expect to exist?—We shall soon see something decisive.I am of late, taken up so much with conversations and visits, that I cannot write much; but what is more, my health is so feeble, that it fatigues me more to write one letter, than it did to write ten, when we were together at Paris. In short to confess to you a truth that is not very pleasant, I verily believe your old friend will never be again the man he was. That hideous fever has shaken him to pieces, so that he will never get firmly compacted together again.I have bought an house at the Hague, fit for the Hôtel des Etats Unis; or if you will, L’Hotel de nouveau monde. It is in a fine situation, and there is a noble spot of ground. This occasions great speculations: but my health was such, that I could not risque another summer the air of Amsterdam.—The house will be for my successor, ready furnished. I shall live in it, but a short time.I see no objection against your attempt as you propose, to find out the real dispositions of the empress, or her ministers. You cannot take any noisy measures like those I have taken here. The form of government forbids it. You can do every thing that can be done in secret. I could do nothing here in secret. Thank God, public measures have had marvellous success.My son should translate Sallust, and write to his father. Charles sailed the 10th of December from Bilboa, in the Cicero, capt. Hill. Does John study the Russian language?Pray what is the reason, that the whole armed neutrality cannot agree to declare America independent, and admit you, in behalf of the United States, to acceed to that confederation? It is so simple, so natural, so easy, so obvious a measure, and at the same time so sublime and so glorious! It is saying, let there be light and there was light. It finishes all controversies at once, and necessitates an universal peace, and even saves old England from total destruction, or the last stages of horror and despair. It is so much in the character, and to the taste of the emperor and empress, that it is amazing, that it is not done. However, we have no particular reason to wish for peace. The longer the war continues, now, the better for us. If the powers of Europe will, in spite of all reason and remonstrance, continue to sport with each other’s blood, it is not our fault. We have done all in our power to bring about peace. One thing, I think certain, that the British forces will evacuate the United States, if not taken prisoners this season.I cannot get a copy of the miniature of George Washington, made for less than twelve ducats: but will have it done, notwithstanding, if you persist in the desire.—We will also endeavour to send you a secretary, and to execute your other orders as soon as we can.

Adieu, my dear friend, Adieu.”Amsterdam, March 16, 1782—wrote to Mr. Grand: “Your letter of March the eleventh, which I received last night, is totally incomprehensible to me.My account was to be made up for two year’s salary, ending the 13th day of last November, amounting to . Every farthing of money I have received, including my last receipt for 400l, amounts to but about that sum. I transmitted you the account between us stated with all possible exactness. You do not acknowledge the receipt of it. There is now due to me, the whole of my salary, or very near the whole, from the thirteenth day of November last, now about four months, which I must soon draw for, to pay my debts already contracted.

Why so much difficulty is made about the plainest thing in nature I know not.

The balance due to me, on the 12th of October last, as stated in the account transmitted you, is 8901. livres, five sols and eleven deniers.—Since which I have received of Messrs. Fizeaux and Grand, the 400l sterling, for which I gave the receipts you mention. The difference between  8901. livres, 5s. 11d. and 400l st. added to the 63 livres, 4 sols paid Chevanne de Giraudiere, is the sum, that I have received towards my third year’s salary.

This is the only way, in which I can ever settle the account: and it is very odd to me, that the simple payments and receipts of about five thousand pounds, should cost as much writing of letters and negotiation, as to make a war or peace.—With great respect and esteem, I have the honor to be, &c. your friend and servant,
				
					John Adams.
				
				
			